DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 09/26/2022 have been fully considered but they are not persuasive.
Applicant argues regarding the newly amended language, emphasizing that the stereo images partially overlap from which parallax can be calculated. 
Examiner notes that parallax imaging is a well-established concept, and has been commonly used on UAVs, as cited below. It does not help to elaborate the claims on how parallax works. See updated citations below.
 The question is, what does Applicant do differently or in addition that provides a particular improvement in a particular use?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) as being anticipated by US 20180284256 to Sutou (“Sutou”).
Regarding Claim 1:  “A distance measurement method by an unmanned aerial vehicle (UAV), comprising:  (See “The travel controlling apparatus is incorporated in a mobile body such as, for example, a vehicle such as an automobile, a ship, a submarine, an air plane or a drone” Sutou, Paragraph 39.)
obtaining a first image taken by a first imaging apparatus on the UAV at a moment and a second image taken by a second imaging apparatus on the UAV at the moment, wherein a wherein a scene of the first image and the second image partially overlap; (“two images of different points of view picked up by the camera 21L and the camera 21R, which are sensor data of the stereo camera 21, … corresponding to a plurality of parallaxes” Sutou, Paragraphs 214-216, 44.  Note that stereo images having determinable parallaxes by definition have partial overlap.)
determining a scene matching on the first image and the second image to obtain an overlapping area of the two images;  (“performs matching for determining points that correspond to pixels of the standard image and are pixels of the reference image corresponding to the pixels, for example, by block matching or the like.”  Sutou, Paragraph 214.)
determining a first pixel block in the first image and a second pixel block that matches the first pixel block and that is in the second image; wherein any of the first pixel block and the second pixel block comprises at least two pixel points and the overlapping are of the two images comprise the two pixel blocks;  (“performs matching for determining points that correspond to pixels of the standard image and are pixels of the reference image [stereo images] corresponding to the pixels, for example, by block matching or the like” Sutou, Paragraph 214.)
obtaining a parallax value of the first pixel block and the second pixel block according to information about the overlapping area;  (“successively selects the pixels of the standard image as a noticed image and performs block matching between blocks of reference images centered at positions displaced individually by a plurality of parallaxes” Sutou, Paragraph 215.)
processing the parallax value of the two pixel blocks using a sub-pixel image precision algorithm; and  (“detection of a parallax with accuracy finer than that of the pixels, a super resolution technology in the time direction and interpolation described hereinabove.” Sutou, Paragraph 114.)
determining a distance between the UAV and a target object according to the parallax value of the first pixel block and the second pixel block.”  (“the distance to an object reflected on the noticed image is the distances zl, z2, . . . corresponding to the parallax amounts Dl, D2, . . . , respectively” Sutou, Paragraphs 81, 216.)
Regarding Claim 2:  “The method according to clairn 1, the determining a first pixel block in the first image and a second pixel block that is in the second image and that matches the first pixel block comprises: … determining first block feature information of the first pixel block in the first image; … determining block feature information of each of at least one pixel block in the second image; …  matching the first block feature information with block feature information of each of the pixel blocks; and … using, as a second pixel block, a pixel block whose block feature information matches the first block feature information and that is in the at least one pixel block.”  (“successively selects the pixels of the standard image as a noticed image and performs block matching between blocks of reference images centered at positions displaced individually by a plurality of parallaxes from the noticed pixel and blocks of the standard image centered at the noticed pixel.”  Sutou, Paragraphs 214-215.)
Regarding Claim 3:  “The method according to claim 1, the determining a:first pixel block in the first image and a second pixel block that is in the second image and that matches the first pixel block comprises: determining the first pixel block in the first image; determining at least one pixel block in the second image; performing pixel matching on the first pixel block and the at least one pixel block; and determining a second pixel block in the at least one pixel block according to a matching result obtained through the pixel matching.”  (“successively selects the pixels of the standard image as a noticed image and performs block matching between blocks of reference images centered at positions displaced individually by a plurality of parallaxes from the noticed pixel and blocks of the standard image centered at the noticed pixel.”  Sutou, Paragraphs 214-215 and also in 80-81.)
Regarding Claim 4:  “The method according to claim 3, wherein the determining a second pixel block in the at least one pixel block according to a matching result obtained through the pixel matching comprises: using, as a second pixel block, a pixel block having a highest degree of matching a pixel of the first pixel block in the at least one pixel block.”  (“the processing advances from step S43 to step S44, at which the likelihood calculation unit 25 determines, from the positions (x, y) and the distances z (parallaxes) of the pixels of image data (here, the pixels of the standard image) as sensor data of the stereo camera 21, a distance likelihood that the distance to an object reflected at the position (x, y) is the distance z using the matching errors.”  Sutou, Paragraphs 217-218.)
Regarding Claim 5:  “The method according to claim 1, the determining a first pixel block in the first image and a second pixel block that is in the second image and that matches the first pixel block comprises: determining a first pixel point in the first pixel block in the first image; determining at least one pixel block in the second image; matching the first pixel point with a pixel point comprised in each of the at least one pixel block; and using, as a second pixel block, a pixel block that comprises a pixel point matching the first pixel point and that is in the at least one pixel block.” (“successively selects the pixels of the standard image as a noticed image and performs block matching between blocks of reference images centered at positions displaced individually by a plurality of parallaxes from the noticed pixel [pixel point] and blocks of the standard image centered at the noticed pixel.”  Sutou, Paragraphs 214-215 and also in 80-81.)
Regarding Claim 6:  “The method according to claim 5, wherein the matching the first pixel point with a pixel point comprised in each of the at least one pixel block comprises: determining point feature information of the first pixel point; determining point feature information of the pixel point comprised in each of the pixel blocks; and matching the point feature information of the first pixel point with point feature information of the pixel point comprised in each of the pixel blocks.”  (“successively selects the pixels of the standard image as a noticed image and performs block matching between blocks of reference images centered at positions displaced individually by a plurality of parallaxes from the noticed pixel [pixel point] and blocks of the standard image centered at the noticed pixel.”  Sutou, Paragraphs 214-215 and also in 80-81.)
Regarding Claim 7:  “The method according to claim 5, wherein the first pixel point comprises a central pixel point of the first pixel block.”  (“blocks of the standard image centered at the noticed pixel.”  Sutou, Paragraphs 214-215 and also in 80-81.)
Regarding Claim 8:  “The method according to claim 1, wherein the method further comprises: determining first location information of the first pixel block and second location information of the second pixel block; and determining a parallax value of the first pixel block and the second pixel block according to the first location information and the second location information.”  (“successively selects the pixels of the standard image as a noticed image and performs block matching between blocks of reference images centered at positions [location information] displaced individually by a plurality of parallaxes from the noticed pixel [pixel point] and blocks of the standard image centered at the noticed pixel.”  Sutou, Paragraphs 214-215 and also in 80-81.)
Regarding Claim 9:  “The method according to claim 8, wherein the determining first location information of the first pixel block and second location information of the second pixel block comprises: determining first location infom1ation of a second pixel point in the first pixel block and second location information of a third pixel point in the second pixel block, the second pixel point matching the third pixel point.”  (Note that the claim is directed to two pixel points named second pixel point and third pixel point.  Prior art teaches matching two pixel points from a selection of pixel points:  “successively selects the pixels of the standard image as a noticed image and performs block matching between blocks of reference images centered at positions [location information] displaced individually by a plurality of parallaxes from the noticed pixel [pixel point] and blocks of the standard image centered at the noticed pixel.”  Sutou, Paragraphs 214-215 and also in 80-81.)
Regarding Claim 10:  “The method according to claim 1, wherein the determining a distance between the UAV and a target object according to a parallax value of the first pixel block and the second pixel block comprises: determining a distance between the UAV and a target object according to installation parameters of the first imaging apparatus and the second imaging apparatus and a parallax value of the first pixel block and the second pixel block.”  (“determines one and the other of two images of different points of view [installation parameters] picked up by the camera 21L and the camera 21R, which are sensor data of the stereo camera 21, … plurality of distances z individually corresponding to a plurality of parallaxes with respect to the noticed pixel,”  Sutou, Paragraphs 214-216.)
Regarding Claim 11:  “The method according to claim 10, wherein the installation parameters of the first imaging apparatus and the second imaging apparatus comprise at least one of the following: a spacing between an optical center of a lens of the first imaging apparatus and an optical center of a lens of the second imaging apparatus, a distance from the optical center of the first imaging apparatus to a UAV body, and a distance from the optical center of the second imaging apparatus to the UAV body.”  (“two images of different points of view [optical centers] picked up by the camera 21L and the camera 21R, which are sensor data of the stereo camera 21,”  Sutou, Paragraph 214.  See explanation of the required use of distances between lens locations in stereoscopy: “block matching between blocks of a preceding frame preceding by one frame to the noticed frame and centered at positions displaced by a plurality of movement amounts (vx, vy) in the x direction and the y direction”  Sutou, Paragraph 358.)
Regarding Claim 12:  “The method according to claim 1, wherein if the first image comprises at least two first pixel blocks, and the determining a distance between the UAV and a target object according to a parallax value of the first pixel block and the second pixel block comprises: determining at least two parallax values; determining at least two distance values according to the at least two parallax values; and determining the distance between the UAV and a target object according to the at least two distance values.”  (“unit 25 successively selects the pixels of the standard image as a noticed image and performs block matching between blocks of reference images centered at positions displaced individually by a plurality of parallaxes … Consequently, for each of a plurality of distances z individually corresponding to a plurality of parallaxes”   Sutou, Paragraphs 215-216.)
Regarding Claim 13:  “The method according to claim 12, wherein the determining a distance between the UAV and a target object according to the at least two distance values comprises: calculating an average value of the at least two distance values, and using the average value as the distance between the UAV and the target object.”  (“Then, an average value or the like of the plurality of distances L obtained within the period of the time frame T is determined as a final distance z”  Sutou, Paragraphs 88 and 286.)
Claim 14 is rejected for reasons stated for Claim 1, and because prior art teaches:
“An unmanned aerial vehicle (UAV), comprising:  (See autonomous vehicles:  “The travel controlling apparatus is incorporated in a mobile body such as, for example, a vehicle such as an automobile, a ship, a submarine, an air plane or a drone and controls travel (movement) of the mobile body.” Sutou, Paragraph 39.)
a first imaging apparatus and a second imaging apparatus; and  (“for the sensor 11,,, for example, … a multi-eye camera such as a stereo camera” Sutou, Paragraph 44.) 
a processor respectively connected to the first imaging apparatus and the second imaging apparatus;”  (“the travel controlling apparatus includes a plurality of, N, sensors [cameras] 11i , 112, . . . , 11N, a likelihood calculation unit 12, a normalization unit 13, an integration unit 14, a distance/movement amount calculation unit 15, and a travel controlling unit 16. … A program for causing a computer to function as: [0432] a likelihood calculation unit” Sutou, Paragraphs 41 and 431-433.)
Claims 15-20 are rejected for reasons stated for 2-6, 8 respectively, in view of the Claim 14 rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483